Title: 22d.
From: Adams, John Quincy
To: 


       I attended to hear the debates in convention again, this forenoon. Mr. Langdon began by making a motion that the Convention should adjourn to some future day: But said he would waive his motion if any gentleman had further observations to make upon the System. Mr. Atherton, the leader of the opposition rose, and in a speech of more than an hour recapitulated every objection that he could invent against the constitution. He observed that confederation was derived from the Latin word foedus; and that consolidation was a metaphorical expression borrowed from the operations of chemistry; these were two of his most ingenious ideas, and upon the whole I think he may candidly be pronounced a miserable speaker, and a worse reasoner.
       A reverend Parson Thirston spoke as long, and as little to the purpose on the other side. He talk’d of France’s demanding her money with the dagger in her hand; and of Britain’s sending 50 sail of the line and 60,000 men to take New Hampshire But did not even attempt to support the plan, upon the fair and honourable basis of rational argumentation. When these two gentlemen had exhausted the resources of their lungs, the motion for an ad­journment was again brought upon the carpet. This was the offspring of the fears of the federal party; and was faintly opposed by the other faction, who appeared to be equally fearful of the event; though more confident in their numbers. The vote for adjournment however was carried by a trifling majority. The time and place at which they should meet again, was a subject of some conversation; but finally the third Wednesday in June, and Concord were agreed upon.
       We dined at Mr. Peabody’s. Dr. Kilham was troubled with the impertinence of one Hopkinson, a distracted fellow, who came, and pretended to call him to an account for coming and intermeddling with concerns, in which he was not interested. A little after three we got into the sleigh, and between 6 and 7. cross’d the river from Salisbury.
       I immediately went to Thompson’s: I found Little there, and Putnam came in soon after: we pass’d the evening in sociable chat till 9 when I returned home.
      